        Case
        Case 1:16-md-02742-PKC
             1:16-cv-08039-PKC Document
                               Document 128
                                        718 Filed
                                            Filed 07/01/20
                                                  06/08/20 Page
                                                           Page 11 of
                                                                   of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                )
IN RE: SUNEDISON, INC. SECURITIES               )
LITIGATION                                      )
                                                )
                                                ) No. 1:16 MD 2742 (PKC) (AJP)
This Document Applies To:                       )
                                                )
Chamblee, et al. v. TerraForm Power, Inc.,      )
et al., 1:16-cv-08039-PKC                       )
                                                )
                                                )
                                                )
                                                )

   [PROPOSED] ORDER GRANTING AUTHORIZATION TO DISTRIBUTE THE
         FUNDS REMAINING IN THE NET SETTLEMENT FUND TO
                   JND LEGAL ADMINISTRATION

IT IS HEREBY ORDERED THAT:

       1.      Lead Plaintiffs’ Motion to Distribute the Funds Remaining in the Net Settlement

Fund is GRANTED.

       2.      The Court approves payment of $15,255.58, the total amount of funds remaining

in the Net Settlement Fund, to JND Legal Administration, the Court-approved Claim

Administrator, in full satisfaction of all of its fees and expenses incurred in connection with

administering the Settlement.

       3.      This Court retains jurisdiction over any further application or matter which may

arise in connection with this action.

       4.      The Clerk shall terminate motion (DE 716).

IT IS SO ORDERED



        7/1/2020
Dated: ___________________                         _________________________________
                                                   HONORABLE P. KEVIN CASTEL
                                                   UNITED STATES DISTRICT JUDGE
